DETAILED ACTION

Allowable Subject Matter
Claims 9-18 are allowed.
        The following is an examiner’s statement of reasons for allowance:  Applicant's arguments filed on pages 1-5 filed on 12/17/20 have been fully considered and are found to be persuasive.  The prior art does not show separately or in combination the detailed embodiment of a vertical batch wafer processing apparatus comprising:
at least one dummy wafer storage cassette configured to store only dummy wafers configured to store production wafers, the standardized wafer cassettes all having the same outer dimensions and all having a second number of wafer slots being distanced at a second pitch; a plurality of cassette receiving sites configured to store the plurality of standardized wafer cassette; wherein the at least one dummy wafer storage cassette has the same outer dimensions as each one of the plurality of standardized wafer cassettes; wherein the second number of wafer slots is smaller than the first number of wafer slots and wherein the first pitch is smaller than the second pitch; and wherein dummy wafers are used as fillers to fill empty spaces between production wafers as the production wafers are treated within the vertical batch wafer processing apparatus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191.  The examiner can normally be reached on Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        

Wbj.